UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1440



DAVID J. WASHINGTON,

                                              Plaintiff - Appellant,

          versus


PAMELA T. ELLIOTT, State Farm; LEVON GRAVES;
MAGISTRATE COX; THOMAS A. RUSSO; DIANE SCOTT;
JAMES SALEEBY; SHERRY RHODES; J. J. ROBERTS,
Trooper; MICHAEL G. NETTLES,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:07-cv-00619-RBH)


Submitted: July 24, 2007                      Decided:   July 27, 2007


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David J. Washington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          David J. Washington appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.    We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.      See Washington v.

Elliott, No. 4:07-cv-00619-RBH (D.S.C. Apr. 30, 2007). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                            AFFIRMED




                              - 2 -